In his motion for rehearing, appellant insists only that we erred in concluding (a) that venue of the prosecution was properly laid in Rockwall County and (b) that the facts were sufficient to support the conviction.
The record has been again examined in the light of appellant's insistence, and we remain convinced of the correctness of the conclusions expressed.
No useful purpose would be served to write further.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.